LORETTA H. RUSH, Chief Justice.
Under the authority vested in this Court to provide by rule for the procedure employed in all courts of this state and this Court’s inherent authority to supervise the administration of all courts of this state, Administrative Rule 4(A) is amended as follows (deletions shown by striking and new text shown by underlining):

Rule 4. Committees

(A) Records Management Committee. (1) Creation and Members. There is hereby created a committee to be known as the Records Management Committee. The Records Management Committee shall consist of not more than twenty-seven twenty-eight (287) members, representative of the agencies responsible for the management and maintenance of the records of the courts throughout the State of Indiana. The members of the Records Management Committee shall be appointed by the Supreme Court and shall serve at the pleasure of the Court. With the exception of the permanent members, each member shall serve a staggered term of three (3) years. A member may serve two (2) consecutive terms, plus any unexpired term of a previous member. A vacancy on the Commission shall be filled by the Supreme Court for the unexpired term of the departing member. Permanent *1204members shall consist of a member of the Supreme Court, appointed by the Supreme Court, who shall serve as chair of the Committee; the State Public Defender; the Executive Director of the Prosecuting Attorneys Council; the Clerk of the Supreme Court, Court of Appeals, and Tax Court; the Director and Counsel for Trial Court Technology; and the Executive Director of the Division — of.State—Court—-Administration Indiana Office of Court Services. The remaining membership shall consist of eleven (11) trial court judges and judicial officers; three (3) members from the staff or administrative agencies of the Indiana Supreme Court and the Court of Appeals; three (3) circuit court clerks; three (3) court administrators; and two (2) practicing attorneys. The staff of the DiYision-of-State-Gourt Administrar tien Indiana Office of Court Services shall assist the Committee in the performance of its duties. In making appointments to the Committee, the Supreme Court should seek to ensure that the members represent the geographic, ethnic, racial, and gender diversity of Indiana.
[[Image here]]
These amendments shall take effect on January 1,2017.
All Justices concur.